Citation Nr: 1549615	
Decision Date: 11/24/15    Archive Date: 12/03/15

DOCKET NO.  10-12 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to a right foot disorder, to include residuals of an in-service right ankle fracture.


REPRESENTATION

Veteran represented by:	John P. Dorrity, Agent


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to June 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  

The Veteran testified before the undersigned Veterans Law Judge at a January 2011 Travel Board hearing.  A transcript of this hearing is of record.

This case has an extensive procedural history.  The Board previously remanded the issue on appeal in September 2013.  In May 2014, the Board, in pertinent part, denied service connection for a right heel disorder.  The issue then became the subject of a July 2015 Joint Motion for Partial Remand (JMPR) and Order of the United States Court of Appeals for Veterans Claims (Court), which vacated that portion of the May 2014 decision that denied service connection for a right heel disorder and remanded the matter for compliance with the terms of the JMPR.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

As previously discussed above, the Board, in a May 2014 decision, denied the Veteran's claim for service connection for a right heel disorder.  The Veteran had originally characterized his claim as entitlement to service connection for a right foot disorder.  In its decision, the Board found that "the threshold question is whether the residuals of his in-service right ankle fracture weakened his ankle to the extent that he fell and fractured his heel."  However, the July 2015 JMPR determined that, as the Veteran was not already service-connected for residuals of his in-service right ankle fracture, the Board failed to address whether such a claim was encompassed within the Veteran's original service connection claim for a right foot disorder.  On remand, the JMPR stated that the Board must explain whether a claim of entitlement to service connection for residuals of an in-service right ankle fracture was encompassed within the Veteran's claim submitted in September 2009.  

The United States Court of Appeals for Veterans Claims (Court) has addressed the scope of claims.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In Clemons, the Court held that, in determining the scope of a claim, the Board must consider the Veteran's description of the claim, symptoms described, and the information submitted or developed in support of the claim.  Id. at 5.  

In this case, the Veteran contends that in 2007, when he fractured his right heel after falling from a ladder, it was the result of weakness from an existing injury to his right ankle that he sustained during his active duty service.  See February 2010 Notice of Disagreement and January 2011 Board hearing transcript.  The Veteran's service treatment records (STRs) reflect that in 1968, he had a fractured right lateral malleolus and fracture of the lateral aspect of the distal tibia.  See May 1968 radiographic report.  A June 1968 STR documents that the Veteran's fractures were healing well.  Upon separation, in April 1970, no residuals of his right ankle fracture were documented.  The Veteran testified at his Board hearing that he had constant right foot pain since separation that became progressively worse in 2000 or 2001.  At the time of his fall in 2007, the Veteran explained that while he was on the ladder, he was shifting his weight from one foot to the other, lost his balance, and fell causing the injury to his right heel.  As the Veteran has argued that his current right heel injury is related to his in-service right ankle injury, the Board finds that in light of the Court's decision in Clemons, it is appropriate to recharacterize the Veteran's claim as entitlement to service connection for a right foot disorder, to include residuals of an in-service right ankle fracture.  

In denying the Veteran's claim, the Board, in its May 2014 decision, relied on the opinion of an October 2013 VA examiner, who found that the Veteran had a current diagnosis for degenerative joint disease of the subtalar joint due to a calcaneal bone fracture in the feel of the right foot.  The October 2013 VA examiner opined that this fracture was due to the 2007 fall from the ladder.  He explained that while this fall could be attributed to many factors, for example loss of balance, the in-service fractured lateral malleolus and lateral distal tibia did not cause sufficient weakness in the Veteran's right foot to have caused the fall.  

However, the Board finds that the October 2013 VA examiner's opinion is not adequate as he did not explain why the Veteran's in-service right ankle injury could not have contributed to the Veteran's right foot weakness which led to his fall.  Indeed, the VA examiner did not address the Veteran's contentions that he has experienced constant and worsening right foot pain since service.  Furthermore, the VA examiner did not address an October 2013 statement submitted by the Veteran from his private treating physician, who had examined an x-ray and MRI of the Veteran's right ankle taken in 2001 prior to his fall from the ladder.  The private treating physician concluded that the findings were consistent with a previous injury of a subchondral impact.  Finally, the VA examiner refers to the Veteran's fall being attributed to "many factors," but does not address what all of those factors could be and why it would be more likely that those factors caused the Veteran's fall rather than the Veteran's claimed right foot weakness from his in-service right ankle injury.  Accordingly, the Board finds that another remand is required to obtain a clarifying VA opinion to determine whether the Veteran sustained any residuals from his in-service right ankle injury, and if so, whether any such residuals were sufficient to have caused him to fall from the ladder which cause him to injure his right heel.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain the Veteran's treatment records for his claimed right foot disorder, to include residuals of his in-service right ankle injury, that are not currently of record.  The Veteran must be provided with the necessary authorizations for the release of any treatment records.  The AOJ must then obtain and associate the records with the claims file.

2.  Then, the AOJ should obtain an addendum to the October 2013 VA examination from the same examiner or another examiner if he is not available.  

The claims file, including a copy of this REMAND, should be made available for review in conjunction with the addendum. 

After a review of the record on appeal, the examiner should respond to the following:

a.  Did the Veteran sustain any residuals from his in-service right ankle fracture?  If so, please identify.  

b.  For each residual, is it at least as likely as not (50 percent probability or more) that such residual caused the Veteran to fall from the ladder causing his currently diagnosed degenerative joint disease of the subtalar joint right foot due to calcaneal fracture of the right foot?  

In providing the above opinions, the VA examiner should address the Veteran's lay statements regarding the nature of his in-service injury and his persistent symptoms post-service.  

In addition, the VA examiner should address the October 2013 statement from the Veteran's private treating physician regarding the Veteran's 2001 MRI and x-ray of his right ankle and whether they show evidence of any residual right ankle symptomatology.  

If the examiner cannot provide an answer to the above question, the examiner is advised that he/she should explain why the requested opinion cannot be provided (i.e., because the limits of medical knowledge had been exhausted or because further information to assist in making the determination is needed such as additional records/diagnostic studies).  If the examiner cannot provide the answer because further information to assist in making the determination is needed, all reasonable steps to obtain this missing information should be exhausted before concluding that the answer cannot be provided.

A complete rationale with citation to relevant evidence found in the claims file must be provided for the opinions offered.

3.  Then, the AOJ should readjudicate the claim.  If the benefits sought on appeal remain denied the Veteran should be provided a supplemental statement of the case (SSOC).

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




